Dibell, C.
This is a proceeding under G. S. 1913, § 2677, to enlarge the independent school district of Granite Falls in Yellow Medicine county by adding territory in Chippewa county. The county board of Yellow 'Medicine granted the petition and the county board of Chippewa denied it. On appeal to the district court, pursuant to G. S. 1913, § 2676, the action of the Chippewa county board was sustained and judgment was rendered accordingly. This appeal followed.
1. There is cast upon the county board the duty of determining the propriety of an enlargement of a school district. It exercises its discretion. Its discretion is legislative, not judicial. On appeal to the district court its determination is not reviewable as a judicial question nor is there a trial de novo of the legislative question committed to it. The inquiry is whether the determination of the county board was arbitrary or fraudulent or oppressive or in unreasonable disregard of the best interests of the territory affected or such as to work manifest injustice. Counsel concede such to be the law and the authorities are in entire unanimity. Froehling v. Independent School District No. 20 of St. James, supra, page 71, 167 N. W. 108; Farrell v. County of Sibley, 135 Minn. 439, 161 N. W. 152; School District No. 36 v. School District No. 31, 134 Minn. 82, 158 N. W. 729; Sorknes v. Board of Co. Commrs. of Lac qui Parle County, 131 Minn. 79, 154 N. W. 669; Schweigert v. Abbott, 122 Minn. 383, 142 N. W. 723. And see Brazil v. County of Sibley, 139 Minn. 458, 166 N. W. 1077, and cases cited; Hunstiger v. Kilian, 130 Minn. 474, 153 N. W. 869, 1095, and cases cited.
2. The court finds that the county board "when rejecting said petition did not proceed arbitrarily, fraudulently nor oppressively without keeping the best interests of the territory affected in view, neither did their action in rejecting said petition in any manner work manifest injustice.” The question is whether the finding is sustained.
That portion of the city of Granite Falls west of the Minnesota river is in Yellow Medicine county and the portion east of the river is in Chippewa county. The Independent School District of Granite Falls includes the portion of the city west of the river. It was the purpose of the proceeding to annex the portion of the city east of the river and *135certain other territory. The record is of considerable length and the questions involved were thoroughly tried. The evidence furnishes arguments for and against the advisability of the annexation. We have carefully examined it. A rehearsal of it would not be useful. Upon an attentive consideration of it in connection with the arguments of counsel we are brought to the conclusion that the finding of the trial court is fully sustained.
Judgment affirmed.